OPINION
PER CURIAM.
Ignacio M. Alvarado was convicted of two counts of lewd and lascivious acts toward a child, committed in violation of former' AS 11.15.134.1 He was sentenced to concurrent eight year terms, with three years suspended. In this appeal Alvarado claims that bis sentence is excessive.
We are not convinced that the superior court was clearly mistaken. McClain v. State, 519 P.2d 811 (Alaska 1974). Accordingly, Alvarado’s sentence is AFFIRMED.
RABINOWITZ, C. J., joined by DIMOND, Senior Justice, dissents.
COMPTON, J., not participating.

. Alvarado, a 48-year-old man, invited two female children, ages 11 and 12, to spend the night with him at a motel. During their stay he showed them pornographic materials, fondled the bare breasts of both children, engaged in an act of cunnilingus with one and had her sit on his pelvic region until he ejaculáted, while the other child watched. While no force was involved, and the children were apparently willing to participate, the serious nature of Alvarado’s conduct is obvious.